United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 98-2894
                                 ________________

Guy Amir,                                 *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Eastern District of Missouri.
St. Louis University,                     *
                                          *
             Appellee.

                                 ________________

                                 Submitted: March 11, 1999
                                     Filed: July 26, 1999
                                 ________________

Before RICHARD S. ARNOLD, FLOYD R. GIBSON, and HANSEN, Circuit Judges.

                                 ________________

HANSEN, Circuit Judge.

       Guy Amir appeals from the district court’s order granting summary judgment
in favor of St. Louis University (SLU). Amir alleges that SLU retaliated against him
in violation of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12203(a), by
assigning him a failing grade in a psychiatry clinic and expelling him from SLU Medical
School after he filed a grievance. Amir also alleges that SLU discriminated against him
based upon his disability in violation of Title III of the ADA, section 504 of the
Rehabilitation Act of 1973, and Missouri state law. We affirm the district court’s
decision regarding the disability claim, but we reverse and remand on the retaliation
claim.

                                          I.
                         FACTS AND BACKGROUND


         In 1991, Amir graduated from the University of Southern California in Los
Angeles with a bachelor’s degree in computer science. He was 19 years old when he
graduated, and he earned his degree with magna cum laude distinction. In the fall of
1991, at the age of 20, Amir enrolled as a first year medical student at St. Louis
University School of Medicine in St. Louis, Missouri. Amir’s difficulties at SLU began
prior to his matriculation in medical school.

       After his acceptance but prior to his actual enrollment at SLU, Amir met with
William Stoneman, M.D., the Dean of SLU Medical School. Dean Stoneman
requested the meeting after receiving reports from secretaries and other SLU staff
members who characterized Amir’s behavior toward them as “arrogant.” When Dean
Stoneman telephoned Amir to arrange the meeting, the Dean was greeted by a “voice
mail” recording from a “Dr. Shane First.” Dean Stoneman asked Amir about the “Dr.
Shane First” greeting. Amir told the Dean that he was in the process of legally
changing his name to Dr. Shane First. When the Dean inquired about the reason for his
name change, Amir became defensive and hostile. Dean Stoneman cautioned Amir not
to represent himself as a physician. Dean Stoneman also commented on Amir’s poor
attitude and behavior. He suggested that Amir might be better suited for a profession
that is “less demanding of compassion” and warned Amir that his attitude needed
improvement. Dean Stoneman, however, did not initiate action to revoke Amir’s
admission to SLU Medical School.

      Amir matriculated at SLU in the fall of 1991. Almost immediately upon his
enrollment, Amir and a student from Washington University Medical School
                                          2
reestablished the St. Louis chapter of an organization called the National Medical
Society (“NMS”). In preparation for the reestablishment of this organization, Amir and
other interested medical students met with former NMS members in the St. Louis area.
One former member, Linda Schmitz, indicated that she was not interested in re-
affiliating with NMS. In a casual conversation with Amir, however, Schmitz mentioned
that she had box seat tickets to a St. Louis Cardinals baseball game. Amir and the
other students then posted recruitment flyers, which listed Schmitz’s name as an
affiliate of NMS. One of the flyers also advertised free box seat Cardinals tickets.
Schmitz and other former NMS members whose names were listed on the flyers sent
a letter to the Dean of SLU in which they indicated that they did not want their names
used to promote Amir’s organization. Schmitz also stated in a separate letter that she
did not offer her Cardinals tickets to Amir. SLU took no formal disciplinary action
against Amir.

       During his first year at SLU, Amir began experiencing academic difficulties.
After failing his first biochemistry and anatomy exams, Amir asked to be placed in
SLU’s extended curriculum program. The extended curriculum program allows eligible
students an extra year to complete their first year medical school studies. SLU initially
refused Amir’s request. After he failed to demonstrate sufficient progress in his second
set of exams, however, SLU offered Amir the option of participating in the extended
curriculum program or taking a leave of absence. Amir took a leave of absence.

       Amir re-matriculated at SLU Medical School in the fall of 1992 as a first year
medical student. Amir’s second attempt at his first year yielded better academic
results. Apparently, SLU Medical School issues grades consisting of Honors, Near
Honors, Pass, Weak Pass, or Fail. However, grades of Near Honors and Weak Pass
are recorded only on a student’s internal grade records. Grades of Near Honors and
Weak Pass are simply recorded as Pass on students’ transcripts furnished outsiders.
Amir’s 1992-93 internal records reveal grades of Weak Pass in community medicine,


                                           3
Near Honors in surgery research, and Honors in bioethics. The remainder of his grades
were at the Pass level.

      In his second year, Amir finished with grades of Weak Pass in neuroscience II,
physical diagnosis and introduction to medicine. He earned Honors grades in working
with the dying and medical communication skills. Again, the remainder of Amir’s
grades were at the Pass level.

       In his third year, Amir began the clinical phase of his medical school education.
He enrolled in internal medicine, OB/Gyn, pediatrics, psychiatry, and surgery. During
his psychiatry rotation, Amir became overwhelmed with an excessive fear that his food,
drink, and medicine were contaminated by poison. In response to his fear of poison,
Amir forced himself to vomit and ingested laxatives in an effort to purge the perceived
poison from his body. Amir’s psychiatrist diagnosed him as suffering from severe
obsessive compulsive disorder.1 Amir told his supervisor at the SLU psychiatry clinic
about his condition in hopes it would prompt the supervisor to render a more favorable
review of Amir’s performance in the clinic. Instead, the supervisor informed other
physicians associated with the SLU clinic about Amir’s disorder. In response, one
physician, Robin Park, M.D., urged Amir to seek medical treatment through
hospitalization. Amir contends that he opposed hospitalization because it would have
interfered with his psychiatry rotation and it would have “expose[d] him to stereotyping
or negative impressions” from his colleagues at SLU Medical School. (Appellant’s Br.
at 7.) Regardless, Amir signed a voluntary consent form and committed himself to
hospitalization. Amir argues that Dr. Park threatened him with involuntary commitment
and coerced Amir into admitting himself.




      1
       Amir’s psychiatrist had diagnosed Amir’s obsessive compulsive disorder during
his second year of medical school. The severity of the disorder apparently did not
manifest itself until Amir’s third and final year of medical school at SLU.
                                           4
       St. Louis Hospital treated Amir for conditions resulting from obsessive
compulsive disorder. Upon his release from St. Louis Hospital, Amir sought re-
admission to the psychiatry clinic. Dr. Park denied Amir’s request. Dr. Park told Amir
that his prolonged absence from the clinic precluded his return.

       Amir filed a formal grievance against Dr. Park in which he sought re-admission
to the psychiatry clinic. Despite the recommendation of several physicians, SLU
Medical School’s academic grievance committee denied his request. In his grievance,
Amir alleged that Dr. Park coerced him into hospitalization and discriminated against
him based upon his disorder. (Appellant’s App. at 191-95.) The grievance committee
rejected Amir’s coercion and discrimination theories.

       Despite his difficulties with the psychiatry clinic, Amir did earn grades of Pass
in surgery, internal medicine ,and pediatrics. Amir, however, failed his OB/Gyn clinic
after earning an extremely low score on his final exam. SLU allowed Amir to
remediate his OB/Gyn clinic, and he earned a passing grade.

        In October 1994, SLU Medical School’s Committee on Student Progress and
Program Planning (“CSPPP”) allowed Amir to complete the last four weeks of his
psychiatry clerkship under the direction of Dr. Park. Amir asked the CSPPP not to
place him under Dr. Park’s supervision. Amir believed that his accusations of coercion
and discrimination had prejudiced Dr. Park and, consequently, she would not give him
a fair evaluation. Amir asked the CSPPP to allow him to complete his clinical rotation
at a hospital in Tel Aviv, Israel. The CSPPP denied his request. Amir completed the
psychiatry clinic under the direction of Dr. Park.

      After Amir initiated his grievance against Dr. Park but before he returned to the
psychiatry clinic, the SLU psychiatry department instituted a new grading policy.
Under the terms of the new policy, a student who attains “a combination of scores on
multiple portions [of his clinical evaluations] which fall substantially below the

                                           5
performance of other students and the expectations of the clerkship/department” may
receive a failing grade in the psychiatry clerkship even if the student passes each
portion of the rotation. (Appellee’s App. at 357.) Amir’s clinical evaluations consisted
of four separate components. Amir passed all four components of the rotation. Dr.
Park, however, assigned Amir a failing grade based upon the psychiatry department’s
new policy.

      Following his failure in the psychiatry clinic, SLU Medical School took formal
steps to dismiss Amir. On November 7, 1995, the CSPPP placed Amir on
administrative leave while it investigated his eligibility to continue as a student at SLU.
Amir asked the CSPPP to allow him to remediate the psychiatry clinic. The CSPPP
refused his request. Amir then filed a formal appeal to the Dean alleging that Dr. Park
was predisposed to fail him in retaliation for his earlier grievance against her. SLU
Medical School’s Associate Dean, Dr. Alberto Galofre, examined Amir’s appeal and
concluded that it lacked merit.

        On November 9, 1995, Amir filed a complaint in district court. Amir alleged that
SLU unlawfully retaliated against him, refused his request for reasonable
accommodation, and discriminated against him based upon his disorder. Amir argued
in his complaint that SLU’s actions violated the ADA, section 504 of the Rehabilitation
Act of 1973, and the Missouri Human Rights Act.

       On January 12, 1996, the CSPPP recommended Amir’s formal dismissal from
SLU Medical School. Dr. Mary Ruh, chair of the CSPPP, provided in her letter to
Amir that the recommendation for dismissal was “based on a history of poor academic
performance and a long-standing history of inappropriate behavior, misrepresentations,
and difficulties dealing with staff and faculty.” (Appellee’s App. at 346.) The letter
also stated that Amir “received failing grades in Ob/Gyn and Psychiatry and ranked
near the bottom of his class in overall performance in Surgery.” (Id.) On January 18,
1996, another Associate Dean of SLU Medical School, wrote a letter formally

                                            6
dismissing Amir. Amir appealed to the Executive Committee of the Faculty. On
January 26, 1996, however, the Executive Committee denied Amir’s appeal. After his
dismissal from SLU, Amir enrolled at Fatima University Medical School in the
Philippines where he earned his medical doctorate in 1997.

       Amir amended his federal complaint to include allegations that SLU retaliated
against him for filing a complaint in federal court and dismissed him based upon his
disability. On February 19, 1998, the district court granted summary judgment in favor
of SLU on Amir’s claims that SLU discriminated against him based upon his disability
and that SLU failed to provide him with reasonable accommodation. On June 12,
1998, the district court granted SLU’s motion for summary judgment on the remaining
claim after finding that no reasonable jury could conclude that SLU retaliated against
Amir based upon participation in protected activities. Amir filed a timely appeal to this
court.2



                                        II.
                                    DISCUSSION

       This court conducts a de novo review of a district court's summary judgment
determinations. See JN Exploration & Prod. v. Western Gas Resources, 153 F.3d 906,
909 (8th Cir. 1998). In conducting our review, we note that a motion for summary
judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is proper if the
pleadings, depositions, answers to interrogatories, admissions on file, and affidavits,
if any, reveal that there is no genuine issue of material fact suitable for submission to


      2
       In his complaint before the district court, Amir offered other examples of
protected activities. Each example was addressed by the district court in its summary
judgment order. The claims lack merit and there is no need to reiterate them in the
context of this opinion. See Eighth Circuit Rule 47B.
                                           7
a jury. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The evidence
presented must be viewed in a light most favorable to the nonmoving party, and the
nonmoving party is entitled to the benefit of all reasonable inferences. See Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                        A.
                              Amir’s Retaliation Claim

       The ADA contains an anti-retaliation provision that prohibits discrimination
against an individual because that individual “opposed any act or practice made
unlawful by [the ADA] or because such individual made a charge, testified, assisted,
or participated in any manner in an investigation, proceeding or hearing” conducted
pursuant to the statute. 42 U.S.C. § 12203(a).

     This court evaluates ADA retaliation claims under the burden-shifting framework
announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and refined
in Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981), and St.
Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993). See Smith v. Riceland Foods,
Inc., 151 F.3d 813, 818 (8th Cir. 1998).

       Under the McDonnell Douglas framework, a plaintiff claiming a violation of
section 12203(a) of the ADA first must establish a prima facie case of retaliation. In
order to establish a prima facie case of retaliation, a plaintiff must show (1) that he
engaged in a statutorily protected activity, (2) that an adverse action was taken against
him, and (3) a causal connection between the adverse action and the protected activity.
See Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en banc);
Evans v. Kansas City, Mo. Sch. Dist., 65 F.3d 98, 100 (8th Cir. 1995), cert. denied,
517 U.S. 1104 (1996). A person cannot show that he engaged in a statutorily protected
activity without first demonstrating that he had a good faith reasonable belief that the


                                           8
alleged retaliator was engaging in discriminatory activity. See Evans, 65 F.3d at 100.



       In the instant case, Amir satisfied the requirements for a prima facie case of
improper retaliation under the ADA. Amir filed a grievance against Dr. Park in which
he alleged that she coerced him into hospitalization and improperly prevented him from
returning to the psychiatry clinic based upon his obsessive compulsive disorder. Filing
such a grievance is a protected activity under the ADA as long as Amir had a
reasonable good faith belief in the allegations contained in the grievance. It appears
that Amir concluded in good faith that Dr. Park coerced him into hospitalization and
then considered his disability as a factor in her decision not to readmit him to the clinic.
Viewing the evidence in a light most favorable to Amir, his good faith belief in the
genuineness of the allegations contained in his grievance is not unreasonable.
Following the filing of Amir’s grievance against Dr. Park, she assigned him a failing
grade in the clinic. Hence, Amir satisfied the necessary showing of a causal connection
between adverse action and the protected activity of filing a grievance.

      Amir’s other protected activity is the filing of the instant action against SLU.
Again, such a suit is protected if Amir had a reasonable good faith belief that SLU
engaged in discriminatory activity. In this case, Amir believed that Dr. Park assigned
him a failing grade in response to his grievance. Viewed in a light most favorable to
Amir, such a belief is not unreasonable. After filing his claim in federal court, SLU
dismissed Amir. SLU’s dismissal decision provides the necessary causal connection
between the adverse action and the protected activity. Such a connection establishes
a prima facie case of improper retaliation under the ADA.

       Under the McDonnell Douglas framework, once a plaintiff establishes a prima
facie case of improper retaliation, the burden then shifts to the defendant to proffer a
legitimate nondiscriminatory reason for the adverse action. See Hicks, 509 U.S. at
506-07. In the instant case, SLU meets its burden. Unquestionably, Dr. Park assigned

                                             9
Amir a failing grade in her course after he filed a grievance against her. Dr. Park
asserts that she based her grading decision on the psychiatry department’s new policy.
Failing Amir because his passing performance on the four components of the clinic fell
below the department’s acceptable standards is a legitimate nondiscriminatory reason.
Similarly, while SLU did dismiss Amir after he filed a complaint in federal court, SLU
points out that Amir was facing the possibility of dismissal before he filed suit. He
failed his psychiatry clinic. He initially failed his OB/Gyn clinic, and his record at SLU
is littered with instances of misbehavior. Either Amir’s academic difficulties or his
behavioral problems, standing alone, provide a legitimate nondiscriminatory reason for
his dismissal.

       Once the defendant establishes a legitimate nondiscriminatory reason for the
adverse action, the burden of production then shifts back to the plaintiff to show that
the defendant’s reason is a pretext for discrimination. See id. at 507-08. The ultimate
burden of persuasion rests with the plaintiff at all points throughout the analysis. See
id.

       Viewing the evidence in a light most favorable to Amir, a genuine issue of
material fact exists regarding the issue of pretext. While SLU’s proffered evidence is
compelling, it does not yield an inescapable conclusion that SLU did not retaliate
against Amir. Amir filed a grievance against Dr. Park, in which he made serious
allegations of coercion and discrimination. Dr. Park admitted that she was angered by
these allegations. Shortly before Amir re-enrolled in the psychiatry clinic, the
psychiatry department issued a new departmental policy that allowed a supervisor
greater discretion in issuing a student a failing grade. Amir passed all the components
of his clinic; yet, Dr. Park issued him a failing grade based upon the new policy. It is
worth noting that the new grading policy was not instituted by SLU Medical School as
a whole. Rather, it was a product of and used only by the psychiatry department. Dr.
Park was the chairman of the psychiatry department. The fact that a policy was issued
by the psychiatry department just before Amir returned to the clinic raises suspicion.

                                           10
Similarly, Dr. Park’s expansive discretion to issue a failing grade despite overall
passing marks raises a question of possible retaliation. The question of retaliation is
bolstered by the fact that the discretionary failing grade was issued by Dr. Park, a
person who was angered by Amir’s accusations.3

        The fact question is enlarged by the filing of the complaint in federal court. SLU
certainly had a basis for terminating Amir. If the basis for the dismissal was a failing
grade due to an improper retaliation, however, then the dismissal as a whole was
improper. There is no indication that SLU would have dismissed Amir absent his
failure in psychiatry. Accordingly, the entire dismissal of Amir may have tainted
origins. In addition, there is evidence that SLU might not have dismissed Amir absent
his decision to file a lawsuit. Amir engaged in questionable conduct during the early
stages of his academic career at SLU. Yet, SLU took no adverse action against him.
Amir failed his courses during the first attempt at his first year; yet, SLU did not
dismiss him. Amir’s academic performance improved during his second attempt at his
first year and throughout his second year. While Amir’s performance certainly was not
stellar, there is no indication that he faced a danger of dismissal. When Amir failed his
OB/Gyn clinic, SLU allowed him to remediate the rotation. However, after he filed suit
against the school, SLU refused to allow him to remediate his psychiatry rotation and
decided to terminate him. This is evidence from which a reasonable jury could
conclude that SLU engaged in improper retaliation. Finding a genuine issue of material
fact as to whether SLU's and Dr. Park’s actions constitute a pretext for discrimination,
we must reverse the district court and remand this case for further proceedings not
inconsistent with this opinion.



      3
        Dr. Park admitted that, other than Amir, she has not failed a student who passed
all portions of the clinic. In addition, Dr. Park’s first evaluation of Amir contained
positive comments. The evaluation was conducted before Amir filed his grievance. A
later version of the evaluation reveals that Dr. Park “crossed out” the positive remarks
and added negative commentary. (See Appellant’s App. at 255, 418 and 505.)
                                           11
                                       B.
                               Amir’s Disability Claim

       Amir alleges that SLU discriminated against him based upon his disability.
Specifically, Amir contends that Dr. Park’s decision not to readmit him to the
psychiatry clinic, Dr. Park’s decision to issue him a failing grade, and SLU’s ultimate
decision to dismiss him were motivated by his obsessive compulsive disorder.

       Title III of the ADA prohibits any person who owns, leases, or operates a place
of public accommodation from discriminating against an individual on the basis of that
individual’s disability. See 42 U.S.C. § 12182(a) (1994). A person alleging
discrimination under Title III must show (1) that he is disabled within the meaning of
the ADA, (2) that the defendant is a private entity that owns, leases, or operates a place
of public accommodation, (3) that the defendant took adverse action against the
plaintiff that was based upon the plaintiff’s disability, and (4) that the defendant failed
to make reasonable modifications that would accommodate the plaintiff’s disability
without fundamentally altering the nature of the public accommodation. See 42 U.S.C.
§ 12182(a) and (b)(2)(A)(ii).4

       A person is disabled within the meaning of the ADA if he demonstrates that he
has a physical or mental impairment that substantially limits one or more of his major
life activities, that he has a record of such an impairment, or that he is regarded as
having such an impairment. See Land v. Baptist Med. Ctr., 164 F.3d 423, 424 (8th Cir.
1999); 42 U.S.C. § 12102(2)(A-C). Major life activities do not include those activities
that, although important to the individual plaintiff, are not significant within the
meaning of the ADA. See Land, 164 F.3d at 425 (holding that attending day care is not


      4
       Missouri Human Rights Act claims are analyzed in the same manner as ADA
claims. See Mathews v. Trilogy Communications, Inc., 143 F.3d 1160, 1164 n.5 (8th
Cir. 1998).
                                            12
a major life activity); Colwell v. Suffolk County Police Dep’t, 158 F.3d 635, 643 (2d
Cir. 1998) (holding that gardening, golfing and shopping are not major life activities),
cert. denied, 119 S. Ct. 1253 (1999). Major life activities do include functions such as
“caring for one’s self, performing manual tasks, walking, seeing, hearing, speaking,
breathing, learning, and working.” 28 C.F.R. § 36.104.

        In the instant case, the district court found that Amir suffers from a disability
because his obsessive compulsive disorder “affects his ability to eat and drink without
vomiting, his ability to concentrate and learn, and his ability to get along with others.”
(Dist. Ct. Ord. at 18; Appellant’s App. at 577.) While it is questionable whether the
latter category constitutes a major life activity within the meaning of the ADA, eating,
drinking, and learning are major life activities. Accordingly, we agree with the district
court’s conclusion that Amir is disabled within the meaning of the ADA.

       Once a person shows that he is disabled within the meaning of the ADA, he next
must prove that the defendant falls under the statutory definition as a provider of a
public accommodation. Title III of the ADA prohibits discrimination on the basis of
a disability by any person “who owns, leases (or leases to), or operates a place of
public accommodation.” 42 U.S.C. § 12182(a). An undergraduate or postgraduate
private school is a place of public accommodation. 42 U.S.C. § 12181(7)(J). In the
instant case, St. Louis University maintains both an undergraduate division as well as
graduate programs in such areas as law, business, and medicine. Hence, it is a place
of public accommodation under the ADA.

      After a plaintiff proves that he is disabled and that the defendant fits the statutory
public accommodation definition, the plaintiff then must demonstrate discrimination
based upon his disability. See Kaltenberger v. Ohio College of Podiatric Med., 162
F.3d 432, 435 (6th Cir. 1998). In this case, Amir did not provide sufficient evidence
from which a reasonable jury could conclude that SLU’s adverse decisions were based
upon his disability.

                                            13
       Although Amir alleges disparate treatment and cites instances where students
were allowed to return to a clinic after hospitalization or where students were not
dismissed after receiving a failing grade, he fails to show that these instances involved
similarly situated individuals. In addition, Amir has proffered no evidence from which
a reasonable trier of fact could conclude that his disability was the motivating factor
behind SLU’s adverse action. At best, Amir raises a question about the true nature of
SLU’s decisions. For example, Dr. Park refused to allow Amir to return to the clinic
because of the length of time that he spent away from the rotation. Nothing in the
record even suggests that Amir’s disability was the impetus behind her decision. In
regard to the failing grade, there is no indication that Dr. Park failed him because he
suffered from obsessive compulsive disorder. While Dr. Park was angry with Amir for
filing a grievance against her, her anger suggests a possible motive for retaliation but
does not raise a reasonable inference of discrimination based upon a disability. Even
if Dr. Park coerced Amir into hospitalization, such an act does not establish that her
subsequent adverse actions were motivated by Amir’s disability. Similarly, there is no
evidence that SLU’s decision to terminate Amir was disability based. After discovering
that Amir had obsessive compulsive disorder, SLU took no action to dismiss him until
after he failed his psychiatry clinic and filed a lawsuit. Either reason might have served
as the basis for his dismissal. The former reason is nondiscriminatory; the latter reason
is barred by the ADA’s retaliation provision and the case is being remanded for further
proceedings on that basis. In this case, there is simply a lack of evidence that Amir’s
disability served as a factor motivating any of SLU’s adverse decisions. Accordingly,
the district court correctly granted summary judgment on this issue.

                                      C.
                              Accommodation Requests

      The ADA requires a provider of a public accommodation to modify its program
to accommodate the needs of a disabled person unless such a modification will
substantially alter the nature of the program or such a modification constitutes an undue

                                           14
burden. See Roberts v. Kindercare Learning Ctrs., Inc., 86 F.3d 844, 846 (8th Cir.
1996). When the accommodation involves an academic decision, “[courts] should
show great respect for the faculty’s professional judgment.” Regents of University of
Michigan v. Ewing, 474 U.S. 214, 225 (1985).

       In this case, Amir essentially suggests three forms of accommodation. First, he
asked to complete the psychiatry clerkship at an institution other than SLU. Second,
he sought a passing grade in psychiatry, and third, he requested that he not be assigned
to Dr. Park. None of these requests amount to a reasonable accommodation under the
ADA.

       Although Amir’s treating physician stated that finishing the clinic at SLU might
exacerbate Amir’s obsessive compulsive disorder, SLU argues that it did not allow
Amir to complete the clinic at another university because he was struggling
academically. Pursuant to SLU policy, students experiencing academic difficulties are
not allowed to attend classes at other universities. Such a policy does not appear
discriminatory or unreasonable, and we will not second guess SLU’s academic policy.

       Similarly, SLU’s decision not to assign Amir a passing grade based upon his
prior work in the psychiatry clinic does not appear discriminatory or unreasonable. It
is an academic decision. We will not invade a university’s province concerning
academic matters in the absence of compelling evidence that the academic policy is a
pretext for discrimination. See id. No such inference can be drawn in the present case.

      Finally, there is no indication that SLU’s decision to reassign Amir to Dr. Park
was related to Amir’s disability. There is no suggestion from Amir’s physicians that
working with Dr. Park would worsen Amir’s condition. Amir did not request to be
assigned to another clinical supervisor based upon his disability; he asked for someone
other than Dr. Park because he feared retaliation. Arguably, it may have been
imprudent for SLU to reassign Amir to Dr. Park after Amir had filed a grievance

                                          15
against her, but Amir’s request for another supervisor was not a reasonable
accommodation under the ADA because it was not disability related. Hence, Amir’s
reasonable accommodation claim must fail.5

                                   CONCLUSION

       For the reasons stated herein, we affirm the district court’s summary judgment
order regarding the disability discrimination and reasonable accommodation claims.
We reverse the district court’s order regarding the retaliation claims and remand this
matter to the district court for further proceedings not inconsistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      5
        Amir also alleges discrimination in violation of section 504 of the Rehabilitation
Act of 1973. 29 U.S.C. § 701-976. Rehabilitation Act claims are analyzed in a manner
similar to ADA claims except that the Rehabilitation Act imposes a requirement that
a person’s disability serve as the sole impetus for a defendant’s adverse action against
the plaintiff. See Maddox v. University of Tennessee, 62 F.3d 843, 846 (6th Cir. 1995);
29 U.S.C. § 794(a). The heightened requirements contained in the Rehabilitation Act
preclude Amir’s recovery on this cause of action.
                                           16